Case 2:17-cv-09003-JAK-PJW Document 208-7 Filed 06/24/20 Page 1 of 2 Page ID
                                 #:4863




        EXHIBIT 7
6/24/2020                               View Document
            Case 2:17-cv-09003-JAK-PJW Document       - California
                                                   208-7           Code06/24/20
                                                                Filed  of Regulations Page 2 of 2 Page ID
                                                 #:4864

                           California Code of
                           Regulations

Home Table of Contents


                                       § 15300.2. Exceptions.
                                        14 CA ADC § 15300.2
                        BARCLAYS OFFICIAL CALIFORNIA CODE OF REGULATIONS

       Barclays Official California Code of Regulations Currentness
         Title 14. Natural Resources
           Division 6. Resources Agency
              Chapter 3. Guidelines for Implementation of the California Environmental Quality
              Act
                 Article 19. Categorical Exemptions

                                                       14 CCR § 15300.2

                                                 § 15300.2. Exceptions.


     (a) Location. Classes 3, 4, 5, 6, and 11 are qualified by consideration of where the project is
     to be located -a project that is ordinarily insignificant in its impact on the environment may in
     a particularly sensitive environment be significant. Therefore, these classes are considered
     to apply in all instances, except where the project may impact on an environmental resource
     of hazardous or critical concern where designated, precisely mapped, and officially adopted
     pursuant to law by federal, state, or local agencies.

     (b) Cumulative Impact. All exemptions for these classes are inapplicable when the
     cumulative impact of successive projects of the same type in the same place, over time is
     significant.

     (c) Significant Effect. A categorical exemption shall not be used for an activity where there is
     a reasonable possibility that the activity will have a significant effect on the environment due
     to unusual circumstances.

     (d) Scenic Highways. A categorical exemption shall not be used for a project which may
     result in damage to scenic resources, including but not limited to, trees, historic buildings,
     rock outcroppings, or similar resources, within a highway officially designated as a state
     scenic highway. This does not apply to improvements which are required as mitigation by an
     adopted negative declaration or certified EIR.

     (e) Hazardous Waste Sites. A categorical exemption shall not be used for a project located
     on a site which is included on any list compiled pursuant to Section 65962.5 of the
     Government Code.


https://govt.westlaw.com/calregs/Document/IE011D780D48811DEBC02831C6D6C108E?viewType=FullText&originationContext=documenttoc&transiti…   1/1
